DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation “the brightness of the inorganic LED.”  There is insufficient antecedent basis for this limitation in the claim.
brightness of the inorganic LED.”

Claim 3 recites the limitation “the brightness of the organic LED.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “brightness of the organic LED.”

Claim 3 recites the limitation “the current amplitude.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “current amplitude.”

Claim 4 recites the limitation “the control device.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “control device.”

Claim 5 recites the limitation “the control device.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “control device.”

Claim 5 recites the limitation “the first and the second brightness range.”  There is insufficient antecedent basis for this limitation in the claim.
first and the second brightness range.”

Claim 6 recites the limitation “the brightness of the pixels.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “brightness of the pixels.”

Claim 10 recites the limitation “the brightness of the inorganic LED.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “brightness of the inorganic LED.”

Claim 10 recites the limitation “the brightness of the organic LED.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “brightness of the organic LED.”

Claim 10 recites the limitation “the current intensity amplitude.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “current intensity amplitude.”

Claim 13 recites the limitation “the first and second brightness ranges.”  There is insufficient antecedent basis for this limitation in the claim.
first and second brightness ranges.”

Claim 15 recites the limitation “the brightness of the inorganic LED of the pixels and/or the organic LED.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “brightness of the inorganic LED of the pixels and/or the organic LED.”

Claim 16 recites the limitation “the respective color.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “respective color.”

Claim 17 recites the limitation “the respective color.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “respective color.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hack et al (US 2018/0166512 A1).

Regarding claim 1, Hack discloses an LED display having a plurality of pixels [e.g., see Paragraphs 57-59; Figs. 6-8], wherein the pixels each comprise 
at least one inorganic LED [e.g., Fig. 3A: 302] and 
at least one organic LED [e.g., Fig. 3A: 301] (e.g., see Paragraphs 57-77).

Regarding claim 2, Hack discloses the LED display comprises a control device [e.g. Fig. 3B: transistors, capacitor, amp, ramp] configured to control a brightness of the pixels at least temporarily by pulse width modulation (e.g., see Paragraphs 78-82).

Regarding claim 3, Hack discloses the control device is configured to control the brightness of the inorganic LED of the pixels at least temporarily by pulse width modulation, and to control the brightness of the organic LED of the pixels at least temporarily by controlling the current amplitude (e.g., see Paragraph 78). 

Regarding claim 7, Hack discloses the inorganic LED and the organic LED are arranged side by side in the pixels (e.g., see Fig. 3A; Paragraphs 71-77).

Regarding claim 8, Hack discloses the inorganic LED and the organic LED are arranged one above the other in the pixels (e.g., see Fig. 3A; Paragraphs 71-77).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claims 1 and 3.

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 3; furthermore, Hack discloses the brightness of the inorganic LED of the pixels is controlled at least at times by pulse width modulation, the brightness of the organic LED of the pixels being controlled at least at times by a control of the current intensity amplitude (e.g., see Paragraph 78).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hack et al (US 2018/0166512 A1) in view of Benzarti (US 2008/0197784 A1).

Regarding claim 4, Hack does not appear to expressly disclose a second brightness range comprising higher brightness levels than the first brightness range, as instantly claimed.

However, Benzarti discloses a control device [e.g., Fig. 2: 130, 140] is configured to operate only a first subpixel LED [e.g., Fig. 2: 110] of pixels in a first brightness range [e.g., Fig. 3: C2], and 
e.g., Fig. 2: 120] of the pixels in a second brightness range [e.g., Fig. 3: C3] comprising higher brightness levels than the first brightness range (e.g., see Paragraphs 76-80).

Hack and Benzarti are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Benzarti’s brightness ranges with Hack’s LEDs, so as to prevent random variations in the display light intensity.

Regarding claim 5, Benzarti discloses the control device is configured to operate both the first subpixel LED of the pixels and the second subpixel LED of the pixels in a transition range comprising brightness levels between the first and the second brightness range (e.g., see Fig. 3; Paragraphs 82-97).

Regarding claim 6, Benzarti discloses the brightness of the pixels is controllable in a dynamic range with at least 2n-1 brightness levels, where n > 20 (e.g., see Paragraph 83; Fig. 3).

Regarding claim 11, Benzarti discloses at least temporarily only the first subpixel LED of the pixels or only the second subpixel LED of the pixels is operated (e.g., see Fig. 3; Paragraphs 28, 90).

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 6; furthermore, Benzarti discloses the brightness of the first subpixel LED of the pixels and/or the second subpixel LED of the pixels comprises a dynamic range with at least 2n-1 brightness levels, wherein n ≥ 10 (e.g., see Paragraphs 53, 64, 85-86; Fig. 3).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hack et al (US 2018/0166512 A1) in view of Lin et al (US 2019/0013365 A1).

Regarding claim 16, Hack discloses each pixel [e.g., see Fig. 4: 401] of the display comprises several subpixels [e.g., Fig. 4: red OLED subpixel, green OLED subpixel, blue micro-LED subpixel] for light emission of different colors and wherein each subpixel comprises at least one organic LED [e.g., Fig. 4: red OLED subpixel or green OLED subpixel] and at least one e.g., Fig. 4: blue micro-LED subpixel] for emission of a color [e.g., combination of red+blue or green+blue or red+green+blue] (e.g., see Paragraph 110).

Hack does not appear to expressly disclose the at least one organic LED and at least one inorganic LED being the same color.
However, Lin discloses each pixel of the display [e.g., Fig. 1E: 100] comprises several subpixels [e.g., Fig. 1D: 106, 107] for light emission of different colors [e.g., Paragraph 24: green & red] and wherein each subpixel comprises at least one organic LED [e.g., Fig. 1D: 107 = 133; see Paragraph 42: each of the plurality of second light emitting elements 107 can be an organic light emitting diode] and at least one inorganic LED [e.g., Fig. 1D: 106 = 131 & 132; see Paragraph 42: each of the plurality of first light emitting elements 106 can be an inorganic micro light emitting diode] for emission of the respective color [e.g., see Paragraph 24: the first sub-pixels 131 may emit green light, the second sub-pixels 132 may emit red light, and the third sub-pixels 133 may emit red light or green light].

Hack and Lin are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Lin’s subpixel colors with Hack’s subpixels, so as to prevent display degradation problems.

Lin’s same subpixel colors for Hack’s different subpixel colors would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to LED displays.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
29 September 2021